Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a non-transitory computer readable storage medium and apparatus in accordance with the claimed invention. Specifically, no reference alone or in combination discloses obtaining an error code by:
determining, by directly using a device interface by the imaging device, that an artifact found in an image is a result of the imaging device using too much radiation, not enough radiation, or a failing detector; 
using the artifact to identify a problem, a source of the problem, a symptom, or a combination thereof; and 
transmitting an alert to update fleet information and/or identify a flaw causing the artifact based at least in part on the problem, the source of the problem, or the symptom. 
The two closest pieces of prior art are: 
1. Leprince, which is directed to a method and system for performing a smart repair of a target device by establishing a connection to a smart repair processing system. System components on the target device may then be analyzed, followed by an analysis of system software and user data. While this reference teaches most of the limitations, it does not teach the error code. 
2. Rubin, which shows that since 2012, it was common to use QR codes to take paper manuals and turn them into digital documents. Rubin particular discusses paper manuals for products, which is exactly the same field as the present invention which uses the problem to generate a customized care package based on the solution. However, this reference does not teach the particular way that the error code is obtained. 
Neither reference discloses transmitting an alert to update fleet information and/or identify a flaw causing the artifact based at least in part on the problem, the source of the problem, or the symptom. 
Regarding eligibility under 35 U.S.C. 101, the presently amended claims, which include the limitation of: 
determining, by directly using a device interface by the imaging device, that an artifact found in an image is a result of the imaging device using too much radiation, not enough radiation, or a failing detector; 
using the artifact to identify a problem, a source of the problem, a symptom, or a combination thereof; and 
transmitting an alert to update fleet information and/or identify a flaw causing the artifact based at least in part on the problem, the source of the problem, or the symptom. 
constitutes a practical application. These limitations not only show a technological solution to a technical problem (i.e. identifying an artifact based on a technical limitation and then using the result of this identification to update an entire fleet) that cannot be reasonably said to be a mental process. Moreover, the new limitations are not a combination of well-understood, routine, and conventional activities. The claims are eligible under 35 U.S.C. 101.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687